I conclude, after a careful analysis of the evidence in this case, that it does not justify the verdict in the amount rendered by the jury; that it is so disproportionate to any compensation reasonably warranted by the circumstances and facts as disclosed by the evidence, as to shock the sense of justice and raises a presumption that it is a result of passion and prejudice rather than sober and dispassionate judgment.
While it is probably true that appellant, in her acts and dealings with her son and his wife did not always employ the tact, patience and restraint which respondent, as a bride and new member of the family might reasonably have expected, yet the record does disclose many acts of kindness and generosity of the mother toward the son and his wife; and it must be remembered that many of the dealings between the parties were of a business nature and, as to those matters, the mother was well within her legal rights in keeping them on a purely business basis. Furthermore, it would appear from the record here, that because of her son's inexperience and character, it was only prudent and wise for her to do so.
Moveover, the appellant had the right to interest herself in the marital affairs of her son as the law recognizes a peculiar interest of a parent in the welfare of his child and therefore allows a wide privilege of action on his part in the protection of this interest. (27 Am. Jur., sec. 529, pp. 130-132; 27 Am.Jur., sec. 531, p. 133; anno. 108 A.L.R., 410-413; Ludlow v.Ludlow, 100 Colo. 320, 67 P.2d 501-503; Worth v. Worth,48 Wyo. 441, 49 P.2d 649; Bradford v. Bradford, 165 Ore. 297,107 P.2d 106; Fronk v. Fronk, 159 Mo. Appl. 543, 141 S.W. 692; Howard v. Boyle, 335 Mo. 435, 73 S.W.2d 228; Kurdle v.Brookmeyer, 172 Md. 246, 191 A. 416; Restatement of the Law, Torts, vol. 3, p. 478.)
"The cases place the parent on a different footing from *Page 337 
a stranger, and require that a stronger case of malicious and unjustified interference be shown against the parent than against a stranger, for the parent to be held liable." (Anno. 108 A.L.R., p. 421.)
As suggested by Mr. Justice Ailshie, it appears that respondent was of a suspicious nature; moreover, the record discloses that she was very ready to take offense, become hurt over matters which, to a less sensitive person, would appear to be inconsequential. Her dislike of her mother-in-law is evidenced by her readiness to attribute a design to find fault, humiliate and annoy, when as a matter of fact such motives, rather than being real and apparent, seem more likely to have existed in respondent's imagination.
It would appear in other words, that respondent "wore her feelings on her sleeve." Many of appellant's actions, of which she complained and which covered a period of some time, would, to an unprejudiced mind, seem to be without foundation as the basis of respondent's exception and taking offense.
By reason of the intimacy of family relationships and the difference in the character and temperament of the component members thereof, irritations, and especially over a long time of association, are inevitable. Very seldom, however, are these rightfully attributable to maliciousness or a desire to harm or annoy. They are rather, the result of impatience and petty annoyances to which everyone is subjected.
These instances, grouped together and related in a law-suit of this nature by one who is himself thoroughly convinced of having suffered injustice, would tend to have an ominous effect, and might very naturally create the impression that they were calculated and intended to injure and be harmful, when as a matter of fact, if viewed separately and with allowances for the difference in the temperaments of the various members of the family, they appear to a dispassionate mind to be very trivial.
This idea has been well emphasized by the Supreme Court of Maine in the case of McCollister v. McCollister, 138 A. 472, 473, as follows:
"The common disagreements which arise among the members of a family, the frank criticism of each indulged in by the others, words, spoken in haste and in the freedom of confidential family intercourse, taken out of their original *Page 338 
setting, and reproduced in solemn testimony in a courtroom, magnified and distorted by bias, prejudice, and interest, may be made to appear to carry inferences never originally understood or intended."
In Hughes v. Holman, 110 Ore. 415, 223 P. 730, 31 A.L.R. 1108, the Oregon court, speaking with reference to suits of this nature, held that such cases should be subjected to the most careful scrutiny, not only by the jurors, but by the appellate court, and especially in cases in which parents are defendants.
The question of malice, its meaning, the extent to which it must be shown, and the burden of proof, have been discussed by my associates in their opinions in this cause, and while from the viewpoint of some, legal malice might be inferred from some of appellant's statements, I cannot conscientiously conclude that it was shown to exist to the tune of $50,000.00, and that the verdict for that amount, under the facts in this case, does not show passion and prejudice.
The majority opinion now finds and holds, the judgment here should be for $21,000.00, which is $29,000.00 less than the award by the verdict of the jury. It appears to me that this is a finding, as a matter of law, that the verdict is the result of passion and prejudice. (Tunnel Mining  Leasing Co. v.Cooper, 50 Colo. 390, 115 P. 901, 39 L.R.A., N.S., 1064, Ann Cas. 1912C, 504.)
This court has ruled that the amount of the verdict may show it was a result of passion and prejudice. (Neil v. Idaho Washington N. R. R. Co., 22 Idaho 74, 125 P. 331.) However, I have concluded, under the facts as disclosed by the whole record in this case, after a full consideration and analysis of the same, that the verdict is so disproportionate to any compensation reasonably warranted as to constitute inherent evidence, that it is the result of prejudice, partiality, passion, or some undue or improper influence or cause.
This is obviously also conceded by the majority because of its astoundingly large reduction in the verdict.
To permit any part of the judgment to stand is inconsistent with the preservation of impartiality, integrity and purity of the trial by jury.
The judgment should be set aside in its entirety, and a new trial granted.
In the case of Luther v. First Bank of Troy, (Ida.)133 P.2d 717, Mr. Justice Givens announced the rule, which *Page 339 
I think this court should apply in this case, and which is stated in the opinion here of Mr. Justice Budge.
Exception to the verdict on the ground of its excessiveness, influenced by passion and prejudice, does not appear to have been made to the learned trial judge, who probably would have been in a better position to pass upon the matter than we; nevertheless, it is apparent under the decisions of this court, and cited by Mr. Justice Givens, in the case immediately above referred to, that the question is properly presented to us for consideration in the first instance.
I concur with Mr. Justice Ailshie in his conclusion, that the judgment should be reversed and a new trial granted.